IN THE SUPREME COURT OF THE STATE OF DELAWARE


PABLO DAMIANI-MELENDEZ,               §
                                      §      No. 686, 2015
      Defendant-Below,                §
      Appellant,                      §      Court Below: Superior Court
                                      §      of the State of Delaware
      v.                              §
                                      §      Cr. ID No. 1012004307A
STATE OF DELAWARE,                    §
                                      §
      Plaintiff-Below,                §
      Appellee.                       §

                         Submitted: May 11, 2016
                         Decided:   May 13, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                     ORDER

      This 13th day of May, 2016, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its November

25, 2015 memorandum opinion.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice